By the Court,
Whitman, J.:
This appeal is very imperfectly presented — a matter to be *44regretted in any case, particularly in one involving personal liberty. The transcript contains no bill of exceptions, and what therein purports to be a statement is neither certified by the District Judge, nor agreed to by the attorneys. There is nothing for the consideration of this Court but the indictment, the minutes of the District Court, and its instructions. As no error appears in either, the judgment is affirmed.
JOHNSON, J., did not participate in the above decision.